 Case 1:17-cv-02904-SMG Document 40 Filed 07/03/19 Page 1 of 3 PageID #: 403



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- x
                                                                      :
ALBERTO SALDARRIAGA SALDARRIAGA,                                      :
                                                                      :
                                    Plaintiff,
                                                                      :   MEMORANDUM
         -against-
                                                                      :   AND ORDER
                                                                      :   17-CV-2904 (SMG)
IND GLATT, INC., and DAVID YIZHAKY,
                                                                      :
                                                                      :
         Defendants.
                                                                      :
--------------------------------------------------------------------- x
GOLD, STEVEN M., U.S. Magistrate Judge:

        Plaintiff Alberto Saldarriaga claims in this action that his employers, defendants IND

Glatt, Inc., and David Yizhaky, failed to pay him proper overtime wages as required by the Fair

Labor Standards Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and New York Labor Law

§§ 190 and 650 et seq. (“NYLL”). Compl. ¶ 11, Dkt. 1. The parties reached a settlement

agreement and now seek Court approval pursuant to Cheeks v. Freeport Pancake House, Inc.,

796 F.3d 199 (2d Cir. 2015). Approval Application, Dkt. 36 at 1.

        The settlement was reached at arms-length with the assistance of a court-annexed

mediator after the completion of discovery. The parties were represented by experienced

counsel. Before the parties reached their agreement to settle, this Court presided over a

settlement conference. See Dkt. 23. As a result, the Court became aware of the strength of

defendants’ position and the likelihood that plaintiff would either not prevail at trial or recover

less than he claimed. Accordingly, although plaintiff claims he is owed substantially more than

the settlement amount, I conclude that the settlement amount agreed to by the parties is fair, and

that "the agreement reflects a reasonable compromise of disputed issues [rather] than a mere

waiver of statutory rights brought about by an employer's overreaching." Le v. SITA Information
 Case 1:17-cv-02904-SMG Document 40 Filed 07/03/19 Page 2 of 3 PageID #: 404



Networking Computing, USA, Inc., 2008 WL 724155 (E.D.N.Y. Mar. 13, 2008) (internal

quotations and citation omitted).

        The attorneys’ fees portion of the settlement is equal to less than one-third of the

settlement amount and only slightly more than counsels’ lodestar. Approval Application at 3 and

Ex. C. Accordingly, the fee amount is reasonable as well.

       However, two aspects of the settlement agreement warrant further discussion. First, the

agreement calls for the parties to exchange mutual general releases. Settlement Agreement

(“SA”) ¶ 4. During a telephone conference held on June 21, 2019, see Dkt. 38, the Court

expressed concern about whether it was proper for a settlement agreement in an FLSA case to

include a general release. On June 24, 2019, defendants submitted a letter brief, Dkt. 39,

pointing to precedents supporting approval of general releases where they are mutual and involve

only named plaintiffs and not members of a class or collective action. See, e.g., Burgos v. Ne.

Logistics, Inc., 2018 WL 2376481, at *4, 6 (E.D.N.Y. Apr. 26, 2018), report and

recommendation adopted, 2018 WL 2376300 (E.D.N.Y. May 24, 2018) (“[W]hen general

releases are reciprocal, courts in this Circuit have been much more tolerant”); Bukhari v. Senior,

2018 WL 559153, at *2 (S.D.N.Y. Jan. 23, 2018 (holding that the proposed broad release

provision may be approved if it is either amended to be a narrower release, or if a “concrete and

persuasive explanation of the practical benefit [plaintiff] stands to realize in exchange for

broadly releasing all claims against defendants” is presented); Snead v. Interim HealthCare of

Rochester, Inc., 286 F.Supp.3d 546, 553 (W.D.N.Y. 2018) (holding that a general release

provision that releases both parties from all claims arising from plaintiff’s employment with

defendant is valid when the terms are mutual and have been negotiated by competent counsel,

and when plaintiff is no longer employed by defendant).



                                                  2
 Case 1:17-cv-02904-SMG Document 40 Filed 07/03/19 Page 3 of 3 PageID #: 405



         Saldarriaga is the sole plaintiff in this action and is no longer employed by the

defendants. Moreover, in their June 24 letter brief, defendants contend that plaintiff was fired for

cause, and that the circumstances of his termination could give rise to a significant cause of

action against him. Dkt. 39 at 2. Accordingly, defendants’ execution of a general release has

practical and not merely theoretical significance to plaintiff. I accordingly approve the release

provision of the settlement agreement.

         In my further review of the agreement, though, I became concerned about a second

provision that was not discussed during the June 21 telephone conference. The agreement

includes a non-disparagement clause. SA ¶ 8. Courts have held that such clauses “contravene

the remedial purposes” of the FLSA unless they include a “carve-out for truthful statements”

about a plaintiff’s experience litigating his case. Lazaro-Garcia v. Sengupta Food Services,

2015 WL 9162701, at *3 (S.D.N.Y. Dec. 15, 2015). See also Weng v. T&W Rest., Inc., 2016

WL 3566849, at *4 (S.D.N.Y. June 22, 2016). The non-disparagement clause does not include

the required carve-out for truthful statements about the litigation.

         For the reasons stated above, all aspects of the agreement are approved with the

exception of the non-disparagement clause. Counsel shall submit a revised version of the

agreement with a carve-out included in the non-disparagement clause, or a letter brief explaining

why the Court should approve the agreement in its current form, by July 16, 2019.

                                                       SO ORDERED.

                                                              /s/
                                                       STEVEN M. GOLD
                                                       United States Magistrate Judge

Brooklyn, New York
July 3, 2019

U:\Saldarriaga settlement.docx



                                                   3
